                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
               Plaintiff,                     )
                                              )     NO. 2:11CR77-PPS
       v.                                     )       and
                                              )     No. 2:18CV74-PPS
 JUAN BRISENO,                                )
                                              )
               Defendant.                     )

                                         ORDER

       A jury found Juan Briseno guilty of charges including racketeering conspiracy,

drug conspiracy, and multiple murders in aid of racketeering, and I sentenced Briseno

to 7 terms of life imprisonment, plus an aggregate term of 20 years. [DE 1664 at 3.] The

evidence at trial showed that Briseno was a member of the Imperial Gangsters street

gang, whose operations included substantial dealings in illegal drugs and the frequent

use of violence to protect both the drug business and their gang.

       Now before me is Briseno’s motion under 28 U.S.C. §2255 making collateral

challenges to his conviction. Section 2255 provides relief for a convicted defendant if

he can demonstrate “that the sentence was imposed in violation of the Constitution or

laws of the United States, or that the court was without jurisdiction to impose such

sentence, or that the sentence was in excess of the maximum authorized by law, or is

otherwise subject to collateral attack.” Briseno’s grounds for relief are claims of

ineffective assistance of trial counsel. A criminal defendant has a right to the effective

assistance of counsel under the 6th Amendment to the U.S. Constitution. A claim of
ineffective assistance requires a showing that “counsel’s performance was deficient and

[Briseno] was prejudiced as a result.” Felton v. Bartow, 926 F.3d 451, 463 (7th Cir. 2019).1

         When considering an ineffective assistance claim, a court “should recognize that

counsel is strongly presumed to have rendered adequate assistance and made all

significant decisions in the exercise of reasonable professional judgment.” Strickland v.

Washington, 466 U.S. 668, 690 (1984). The burden is on the defendant to “identify the

acts or omissions of counsel that are alleged not to have been the result of reasonable

professional judgment.” Id. I must “judge the reasonableness of counsel’s challenged

conduct on the facts of the particular case, viewed as of the time of counsel’s conduct.”

Id.

         The prejudice prong of an ineffective assistance claim is met if “there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at 694. This

standard is demanding. More is required than a mere possibility that “reasonable

doubt might have been established if counsel acted differently,” and “[t]he likelihood of

a different result must be substantial, not just conceivable.” Harrington v. Richter, 562

U.S. 86, 111, 112 (2011).




          1
            The government argues that Briseno’s motion can be denied on the basis of the “concurrent sentence”
doctrine, which permits a court to deny a collateral challenge that is made only to some counts of conviction, when
other counts which are not challenged separately account for the entire length of a concurrent sentence. [DE 2008 at
14.] I decline to consider application of the doctrine, and will address Briseno’s motion on the merits.

                                                         2
       Briseno first argues that he is entitled to a new trial because his counsel failed to

challenge various witnesses’ unreliable identifications of Briseno as the shooter in

several murders. Briseno reviews the identification evidence pertaining to the murders

of Harris Brown, Latroy Howard, Michael Sessum, and Miguel Mejias, contending

generally that “counsel failed to explore the false identifications made by witnesses.”

[DE 1949 at 10.] Briseno characterizes the identification evidence without citations to

the transcript, and without offering any facts or arguments concerning counsel’s

performance in attempting to impeach or rebut the testimony Briseno deems unreliable.

Briseno fails to develop any challenge to the adequacy of counsel’s cross-examinations

or rebuttal evidence. Instead, Briseno’s ground for relief is ultimately that counsel was

ineffective for failing to call an expert witness on eyewitness identification. [DE 1949 at

13.]

       In support of his general contention that eyewitness identification is unreliable,

Briseno cites studies published at www.innocenceproject.org. [DE 1949 at 12.] The

report of the National Academy of Science offers best practices recommendations for

law enforcement policies and procedures to obtain accurate eyewitness identifications,

as well as recommendations to strengthen the value of eyewitness identification

evidence in court. Identifying the Culprit: Assessing Eyewitness Identification,

https://www.innocenceproject.org/wp-content/uploads/2016/02/NAS-Report-ID.




                                              3
pdf, at pp.21-23 (2014). One of these recommendations is that judges “have the

discretion to allow expert testimony on relevant precepts of eyewitness memory and

identifications.” Id. at 23.

       Briseno cites no legal authority on the subject of such expert testimony.

In a 2005 decision, the Court of Appeals noted a “long line of Seventh Circuit cases”

affirming the exclusion of expert testimony regarding the reliability of eyewitness

identifications based on findings that such testimony would not have been of assistance

to the jury. United States v. Carter, 410 F.3d 942, 950 (7th Cir. 2005). These cases include

United States v. Hall, 165 F.3d 1095, 1107 (7th Cir. 1999), in which the Seventh Circuit

observed that “the credibility of eyewitness testimony is generally not an appropriate

subject matter for expert testimony because it influences a critical function of the jury.”

See also United States v. Welch, 368 F.3d 970, 974 (7th Cir. 2004) (concluding that proffered

expert testimony only addressed issues of which the jury is already generally aware).

In 2012, the Seventh Circuit affirmed a district court’s rejection of an expert on the

fallibility of voice identifications, asking the question “If jurors are told merely that

voice identifications frequently are mistaken, what are they to do with this

information?” United States v. Schiro, 679 F.3d 521, 529 (7th Cir. 2012).

       Briseno’s description of the substance and purpose of such expert testimony in

his case is brief: “to explain to the jury why these witnesses had unreliable memories,

and why their identifications should not be accepted without question.” [DE 1949 at 13.]

The argument is too thin to hold water. What would the qualifications of such a


                                              4
witness be? What specific expertise and opinions would be offered about the

observation and memory that underlie eyewitness identifications generally? How

would that expertise have been pertinent to the jury’s assessment of the particular

identification witnesses at Briseno’s trial? Why would (or should) expert testimony that

“these witnesses had unreliable memories” have been allowed, even if it had been

proffered?

       “Someone who proposes expert testimony must show how the findings apply to

the litigation at hand.” United States v. Bartlett, 567 F.3d 901, 907 (7th Cir. 2009). Briseno

has failed to do this, and so has not demonstrated that his trial counsel were deficient

for failing to offer an expert witness on the reliability of eyewitness identification.

“Whether expert testimony regarding witness perception, memory, reliability, and

deception could assist a properly-instructed jury in its task of evaluating trial testimony

is controversial.” Jimenez v. City of Chicago, 732 F.3d 710, 722 (7th Cir. 2013). Against this

legal backdrop (which Briseno does not acknowledge), it was necessary for Briseno to

persuade me not only that it was error for his counsel not to proffer such a witness, but

that I would have admitted the testimony if offered. The case law I have reviewed

suggests that it would have been within my discretion to exclude an eyewitness

identification expert where the majority of eyewitnesses knew Briseno and where more

than one witness identified Briseno in each murder. Bartlett, 567 F.3d at 906-07; Carter,

410 F.3d at 950; Hall, 165 F.3d at 1107.




                                               5
       Pertinent to Briseno’s case, a frequently cited Seventh Circuit opinion affirming

the exclusion of such expert testimony pointed out that “studies do not suggest that

people who have known one another for weeks or years are apt to err when identifying

them in court.” Bartlett, 567 F.3d at 906. Instead, “[s]tudy after study has shown very

high error rates in the identification of strangers.” Id. (emphasis added). As the

government points out, even the National Academy of Science report relied on by

Briseno defines “eyewitness identification” as “recognition by a witness to a crime of a

culprit unknown to the witness.” NAS-Report-ID.pdf at 1, n.1 (emphasis added).

       The government reviews the evidence relevant to the Latroy Howard murder,

which included a video of the murder and five witnesses who identified Briseno –

Feliciano, Wallberg, Baldazo, Weaver, and Torres. [DE 2008 at 16.] Expert testimony of

the kind Briseno invokes is not shown to be (or even contended to be) helpful to the

jury’s own assessment of the shooter in the video. And the five individuals who

identified Briseno with respect to this shooting all knew him. [Id.] A sixth individual,

Rodriguez, was not familiar with Briseno[id.], but as against the corroborating

testimony of five other identification witnesses who knew Briseno, expert testimony

about stranger identification would have had little value. Bartlett, 567 F.3d at 907

(“scholarly findings about eyewitnesses have only limited application when multiple

witnesses identify the same person”).

       Similarly, with respect to the murders of Mejias and Sessum, Briseno was

identified by Vincent Garza, who testified that he helped commit the murders, and


                                             6
Weaver, who also knew Briseno beforehand. [DE 2008 at 16.] The stranger

identification by witness Haryasz [id. at 17] would have been the only testimony

subject to challenge by an identification expert, and the “limited application” of the

expert testimony in those circumstances, even if admitted by the court, does not

support a conclusion that trial counsel was ineffective for failing to attempt it.

       The fact that the great majority of identification witnesses knew the defendant

prior to the murders is a significant factor not only in the assessment of their

identification, but in the appropriateness of expert testimony. Welch, 368 F.3d at 974

(“Unlike most eyewitnesses, the eyewitnesses in this case knew the defendant very well

prior to the crime.”) Given the Seventh Circuit’s “long line of cases which reflect our

disfavor of expert testimony on the reliability of eyewitness identification,” Briseno’s

argument that such an expert should have been offered, would have been admitted,

and likely would have produced acquittals constitutes swimming upstream. Hall, 165

F.3d at 1104. And the effort cannot succeed without a more in-depth analysis than has

been offered here.

       Another factor militated against the appropriateness of expert testimony on

eyewitness identifications, and has not been addressed by Briseno in support of his

§2255 motion. Two jury instructions given here – No. 9 and No. 15 – are essentially the

same as those favorably approved in United States v. Crotteau, 218 F.3d 826, 832-33 (7th

Cir. 2000), as properly cautioning the jury to “carefully weigh all of the circumstances

surrounding” witness identifications of the defendant as the offender “before reaching


                                              7
any conclusion.” In Crotteau, the use of these “clear, concise, and unambiguous

cautionary instructions on the reliability of eyewitness identifications” was a factor in

the Court of Appeals’ conclusion that the district court had not abused its discretion in

excluding expert testimony on the subject. Id. at 833.

       Nor am I persuaded that any Strickland prejudice has been (or could be)

demonstrated based on the lack of an expert on the reliability of eyewitness

identification. As the government points out, “multiple witnesses who knew and

recognized Briseno prior to the murder identified him, and the ‘stranger’ identification

corroborated those identifications.” [DE 2008 at 17-18.] Briseno fails to show that the

testimony of an expert on eyewitness identification, which would have only limited

application against all that testimony, would have been admitted or would have created

a substantial likelihood of acquittal on any of the murder charges.

       Briseno’s other ground in support of his §2255 motion is another ineffective

assistance of counsel argument. Briseno claims that his trial counsel failed to challenge

the notion that in committing the murders, Briseno was acting as a member of the

racketeering “enterprise” as alleged in the indictment:

       At most, the government introduced evidence that Mr. Briseno had killed
       people, that he believed were members of rival gangs. However, an
       important distinction is the complete lack of evidence that Mr. Briseno
       committed these murders with the intent of furthering the IG’s criminal
       conspiracy, or to maintain the gang’s power and influence in the
       community.

[DE 1949 at 14.] Any assertion that Briseno’s trial counsel overlooked this element in

their presentation to the jury is clearly wrong. I quote from defense counsel’s closing

                                             8
argument in the guilt phase of the trial, in which he emphasized and explained what

was necessary to bring these murder charges in federal rather than state court:

       Well, the way to get someone charged with a murder in federal court...is
       through murder in aid of racketeering.
              Why does that matter? Well, because in order to prove that Mr.
       Briseno is guilty of any of those counts, the murders, it has to be proven
       not just that there was a killing of a person intentionally but that it was
       done in aid of racketeering activity.

[DE 1471 at 10-11.]

       Counsel then reviewed Instruction No. 28 with the jury, and explained its

requirement that Briseno “knowingly became a member of the conspiracy with the

intent to advance the conspiracy.” [Id. at 11.] Counsel also highlighted to the jury the

possibility of “a gang that is strictly for protecting its own people that are in the gang”

and “people in that organization that are committing crimes but not related to the

actual gang itself.” [Id. at 16.] He used as an illustrative example the murder charges

against Aaron Hernandez, a New England Patriots football player, which were not

thought in any way to be in aid of the Patriots enterprise. [Id. at 16-17.] Then counsel

addressed each murder count separately, and argued that the evidence showed Briseno

did not commit any of those shootings in aid of racketeering but in each instance acted

out of a personal motive that was not shown to be in furtherance of racketeering

activity of the gang enterprise. [Id. at 27-29; 41-45; 48-50; 52-53.] The record clearly

establishes that the defense team did not fail to focus the jury on the argument Briseno

now raises.



                                              9
       Briseno also argues that his trial counsel erred by failing to object to the jury

instructions on racketeering as proposed by the government. [DE 1949 at 13.] The brief

is not crystal clear on what error is alleged in the RICO instructions submitted by the

government, or what additional or alternative instructions defense counsel should have

proposed. At one point Briseno argues that the defense failed to submit any instruction

to “explain to the jury that Mr. Briseno is required to have agreed that members of the

IGs would commit acts of racketeering.” [DE 1949 at 15.] Instruction 29 in fact made

clear that the “pattern of racketeering activity” required for a conviction on the

racketeering conspiracy charged in Count One included a requirement that the jury

“find beyond a reasonable doubt that the defendant agreed that some member or

members of the conspiracy would commit at least two acts of racketeering as described

in Count One, and that they were separate acts.” [DE 1500 at 31.] This portion of the

instruction – the Seventh Circuit’s model jury instruction on the pattern requirement of

18 U.S.C. §1962(d) – clearly covers the particular element invoked by Briseno’s

argument.

       The government (generously) construes Briseno’s brief to argue that defense

counsel should have proposed jury instructions requiring acquittal if “the government

failed to prove that Mr. Briseno either agreed to join the conspiracy, or agreed to

commit two racketeering acts.” [DE 1949 at 15-16; DE 2008 at 20-21.] The first of these

requirements – agreement to join the conspiracy – is squarely covered by element 2 of

Instruction 28: “the Defendant knowingly became a member of the conspiracy with


                                             10
intent to advance the conspiracy.” [DE 1500 at 30.] As the government points out, the

second of Briseno’s suggestions is not an accurate statement of the law, which requires

only Briseno’s agreement that some member of the conspiracy would commit at least

two acts of racketeering (as required by Instruction 29 set out in the previous

paragraph), but not that Briseno himself agree to commit such acts. United States v.

Faulkner, 885 F.3d 488, 492 (7th Cir. 2018) (racketeering conspiracy charge does not

require proof that the defendant was “personally involved in two or more of the

predicate acts”); United States v. Tello, 687 F.3d 785, 793 (7th Cir. 2012) (“[M]aking the

commission of two or more predicate acts by each conspirator an essential element of

the offense...would essentially...render the conspiracy offense set out in subsection (d) a

nullity”).

       Finally, Briseno contends that his defense counsel “failed to include an

instruction that if the government did not prove that Mr. Briseno agreed to commit

these murders on behalf of the IGs, he would be acquitted of the racketeering

conspiracy.” [DE 1949 at 16.] Instruction 43, one of the court’s jury instructions

governing all the counts of murder in aid of racketeering, explicitly included the

element that “the defendant’s purpose in committing the murder was to maintain or

increase his position in the Imperial Gangsters enterprise.” [DE 1500 at 51.] Instruction

45 further addressed this element, explaining that it was met if the jury found that “the

defendant committed a murder because he knew it was expected of him by reason of

his membership in the Imperial Gangsters enterprise or that he committed it in


                                              11
furtherance of that membership.” [DE 1500 at 54.] These instructions were proper

statements of the applicable law. Faulkner, 885 F.3d at 492; United States v. DeSilva, 505

F.3d 711, 715 (7th Cir. 2007). No deficiency is shown in the performance of defense

counsel with respect to holding the government to its burden on the elements of the

racketeering-related counts of conviction.

                                         Conclusion

       Juan Briseno’s motion under §2255 will be denied because he fails to demonstrate

that his trial counsel rendered ineffective assistance. There is no basis for an evidentiary

hearing because “the motion and the files and records of the case conclusively show that

the prisoner is entitled to no relief.”‘ 28 U.S.C. §2255(b).

       I must also consider whether to grant Briseno a certificate of appealability. “The

district court must issue or deny a certificate of appealability when it enters a final order

adverse to the applicant.” RULES GOVERNING SECTION 2255 PROCEEDINGS 11(a). “A

certificate of appealability may issue . . . only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. §2253(c)(2). To obtain a

certificate of appealability, Briseno must show that reasonable jurists could debate

whether his petition should have been resolved differently. Miller-El v. Cockrell, 537 U.S.

322, 336 (2003). Briseno has made no such showing. A certificate of appealability will be

denied.

       ACCORDINGLY:




                                              12
      Defendant Juan Briseno’s Motion to Vacate, Set Aside or Correct His Sentence

Pursuant to 28 U.S.C. §2255 is DENIED.

      The Clerk shall enter judgment denying the §2255 motion both in Cause No.

2:18CV74 and Cause No. 2:11CR77.

      A certificate of appealability is DENIED.

      SO ORDERED.

      ENTERED: October 1, 2019.

                                         /s/ Philip P. Simon
                                         PHILIP P. SIMON, JUDGE
                                         UNITED STATES DISTRICT COURT




                                          13
